DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a bag, classified in B65D 33/02.
II. Claims 11-16, drawn to a method of producing a bag, classified in B65B 1/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process as claimed can be used to make another and materially different product the process as claimed can be used to make another and materially different product that can be cut into different arrangements. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
If a restriction was not required there would be a serious search and examination burden because the two inventions are classified in separate classes and sub-classes, B65D 33/02 and B65B 1/00.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Elizabeth Richter on 12/9/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-10. Affirmation of this election must be made by applicant in replying to this Office action. Claims 11-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Brauer et al. (US 2009/0136160) in view of Mize, Jr. et al. (US 6,790,468).
Regarding claim 1, Brauer discloses a packaging bag having a bag body formed of paper, the bag body having front walls (1 and 1’) that lie opposite one another, side walls (2) arranged between the front walls, and longitudinal edges (6) that connect the front walls with the side walls, wherein a material section that forms one of front walls and a material section that forms one of the side walls are connected with one another on one of the longitudinal edges that borders on the longitudinal edge to form a reinforcement fold that runs in a longitudinal direction (L), and wherein regions of the bag body between reinforcement folds are free of an adhesive layer. See Fig. 2. Brauer does not necessarily disclose a fixation layer. 
Mize, which is drawn to a bag, discloses the interchangeable nature of heat and adhesive seals with walls connected by way of a fixation layer (48, 50), wherein the fixation layer can be an adhesive layer, and wherein regions of the bag body between reinforcement folds are free of an adhesive layer. See col. 13, ll. 59-62. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the longitudinal edges of Brauer connect via an adhesive fixation layer, as disclosed by Mize, in order to strengthen the edges. 
Regarding claim 3, the adhesive layer, as modified above, is arranged, at least in part, within the reinforcement fold (at 6), and directly connects the material sections of the respective front wall and side wall directly with one another.  

Claims 2, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brauer and Mize, Jr. as applied above in further view of Sellmeier et al. (US 2004/0101215).
Regarding claim 2, Brauer does not disclose a glue. Sellmeier, which is drawn to a bag, discloses an adhesive layer that is formed from a glue. See [0016].  Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have seal of Brauer comprise a glue, as disclosed by Sellmeier, in order to secure the edges of the bag. 
Regarding claims 9 and 10, Brauer does not disclose kraft paper or sealable coating. Sellmeier, which is drawn to a bag, discloses the bag body or at least one layer of the bag body formed from a kraft paper; and front walls having a sealable coating in a head region and/or in a bottom region on an inner side of the bag body. See [0004]. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have bag of Brauer comprise kraft paper and a sealable coating, as disclosed by Sellmeier, in order to have a flexible yet strong bag. 

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Brauer and Mize, Jr. as applied above in further view of Davis (US 2,652,972).
Regarding claim 4, Brauer does not disclose the adhesive layer or additional material as claimed. Davis, which is drawn to a bag, discloses an adhesive layer (29) that is arranged outside of a reinforcement fold, at least in part, and at least one additional material ply (43) formed of paper connects the material sections of the front wall and side wall with one another. See Figs. 1-7. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the adhesive of Brauer be outside the reinforcement fold, at least in part, and have an additional material ply, as disclosed by Davis, in order to strengthen the corners. 
Regarding claim 5, the at least one additional material ply is structured in strip form and extends only in the longitudinal direction in a region of the reinforcement fold. See Davis, Figs. 1 and 7.
Regarding claim 6, the at least one additional material ply encloses the front walls and the side walls. See Davis, Fig. 7.
Regarding claim 7, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the at least one material ply comprise at least two material plies arranged one on top of the other, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brauer and Mize, Jr. and Davis as applied above in further view of Koesters (EP 2284090).
Regarding claim 8, Brauer does not disclose the at least one material ply extending into the reinforcement fold in certain sections. Koesters, which is drawn to a bag, discloses a material ply (9) that can extend into the reinforcement fold in certain sections. See Fig. 5. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the at least one material ply of Brauer, as modified above, extend into the reinforcement fold in certain sections, as disclosed by Koesters, in order to strengthen the corners of bag. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734